UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7131



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL FRANCIS JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, District
Judge. (CR-89-372-A)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Francis Johnson, Appellant Pro Se. Helen F. Fahey, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his pe-

tition for a writ of error coram nobis. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. United
States v. Johnson, No. CR-89-372-A (E.D. Va. July 8, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2